DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of  Group 2, claims 7-11, 19, and 20 in the reply filed on 3/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6, and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2022.

Claim Objections
Claim 7 is  objected to because “staking” is misspelled in the penultimate line of the claim.
Moreover, it is noted that claim 7 depends from claim 1 corresponds to a non-elected invention. It is suggested that claim 6 should be rewritten in independent form.
Claim 8 is objected to as lacking proper subject verb agreement between “cation” and “coordinate”.
Claim 20 is objected to because it should begin with an article (i.e. “A”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-11, 19, and 20, through their dependence on claim 1, recite “the 5' or the 3' end” with reference to an oligonucleotide.  The claims are indefinite because it is unclear what is the intended breadth of “end” in this phrase. For example, it is unclear if “the 5' or the 3' end” refers precisely to the 5’ or 3’ position on the ribose of either the 5’-most or 3’-most nucleotide of the oligonucleotide, or if the term is intended to be interpreted more broadly to include any position on the 5’-most or 3’-most nucleotide (e.g. a position on the terminal nucleobase), or more broadly still to refer to any position on any nucleotide amongst the (undefined) last few nucleotides at either “end” of the recited oligonucleotide. 
Claims 7-11, 19, and 20 are also indefinite because it is unclear where in each oligonucleotide the recited “4 consecutive guanine residues” may be positioned. While the claim requires that these guanines must be “included in the middle of the nucleic acid sequence of each oligonucleotide”, it is unclear what sequence is referred to by 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Koutsoudakis et al (Antimicrob Agents Chemother 61:e02354-16, 2-7-2017, 16 pages, of record). 

Koutsoudakis also taught a composition comprising lipoquads in a solution of  20 mM Tris acetate  and 50 mM potassium acetate (last full paragraph on page 11). Absent evidence to the contrary, the lipoquads of Koutsoudakis assembled into micelles in this composition as required by instant claim 10. The office does not have the facilities for examining and comparing Applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 USPQ 1302, 1303 (BPAI 1993), In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ2d 1922, 1923 (BPAI  1989). In this case, the burden is established because the quadruplexes of Koutsoudakis are within the scope of the instantly recited quadruplexes, i.e. they have all of the structural features of the instantly recited quadruplexes. 
Thus Koutsoudakis anticipated the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koutsoudakis et al (Antimicrob Agents Chemother 61:e02354-16, 2-7-2017, 16 pages, of record) as applied to claims 7 and 10 above.
Koutsoudakis taught a composition comprising a tetramolecular parallel G-quadruplex comprising 4 identical modified oligonucleotides (lipoquads), the complex stabilized by pi-pi stacking and Hoogsteen hydrogen bonding. See Fig 1A. The oligonucleotides were 17mers and consisted of the sequence 5’-TTGGGGGGTACAGTGCA-3’, and so contained the 10mer sequence TTGGGGGGTA which comprises GGGG in the middle with 3 nucleotides to either side. The oligonucleotide comprised a lipid conjugated to the 3’-end (Fig. 1A).
With regard to instant claim 20, Koutsoudakis stated that lipoquads may be promising candidates for the development of rectally applied gels to prevent HCV transmission.  See abstract. Therefore it would have been obvious to have formulated the lipoquad composition of Koutsoudakis in a gel vehicle in order to test the effectiveness of such a vehicle to prevent HCV transmission, in view of the statement of Koutsoudakis.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koutsoudakis et al (Antimicrob Agents Chemother 61:e02354-16, 2-7-2017, 16 pages, of record) as applied to claims 7,10, and 20 above, and further in view of Largy et al (Role of Alkali Metal Ions in G-Quadruplex Nucleic Acid Structure and Stability, In The Alkali Metal Ions: Their Role for Life, Springer Verlag (Germany), Sigel, Sigel, and Sigel, Eds. pp.203-258, 2016).
Koutsoudakis taught a composition comprising a tetramolecular parallel G-quadruplex comprising 4 identical modified oligonucleotides (lipoquads), the complex stabilized by pi-pi stacking and Hoogsteen hydrogen bonding. See Fig 1A. The oligonucleotides were 17mers and consisted of the sequence 5’-TTGGGGGGTACAGTGCA-3’, and so contained the 10mer sequence TTGGGGGGTA which comprises GGGG in the middle with 3 nucleotides to either side. The oligonucleotide comprised a lipid conjugated to the 3’-end (Fig. 1A).
Koutsoudakis formed G-quadruplex structures in the presence of monovalent potassium ions, and not divalent  cations.
Largy taught that both monovalent cations such as potassium and divalent cations such as Mg2+ can stabilize G-quadruplex structures. See last sentence of paragraph bridging pages 6 and 7 where Largy disclosed that Sr2+, K+, Ca2+, Na+, Rb+, Mg2+, Li+, and Cs+ could all stabilize G-quadruplex structures..
It would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted any of the cations disclosed by Largy for the K+ of Koutsoudakis.  Doing so would have been no more than the simple substitution of one .

Claims 7-11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine et al (US 20130295129). 
Irvine taught lipid conjugates for enhanced delivery of cargo to the lymph nodes (abstract). In one embodiment, Irvine taught G-quadruplex stabilized CpG adjuvants self-assembled from an ODN composed of three segments: an immunostimulatory CpG-ODN, a central repeat block containing n = 1 to 10 G-quartet-forming guanines followed by 10-n thymidines and a diacyllipid tail. These structures formed micelles. See paragraphs 28 and 270 describing Fig. 3A.  This description appears to represent a molecule in which a G quartet-forming oligo G run is separated from a lipid tail by a run of thymidines, however, Fig. 3A depicts the G-run as adjacent to the lipid and the T run separating the G run from the CpG oligonucleotide.  Accordingly, quadruplexes formed from the construct in Fig. 3A are not considered to anticipate instant claim 7.  However, MPEP 2144.04(VI) indicates that the rearrangement of part is prima facie obvious when it will not modify the operation of a device.  In this case, there is no evidence of record, nor reason to believe, that transposing the T run and the G run would affect the performance of the oligonucleotide, i.e. its ability to self-assemble into a G-quadruplex and into micelles of G-quadruplexes. Therefore it would have been obvious to have transposed the G and T runs in the conjugates of Irving, and use the resulting conjugates to form G-quadruplex structures and micelles.  Following the guidance of Irving one could easily have envisioned a construct comprising a lipid conjugated to a e.g. 10 nucleotides as in paragraph 75).  Such a construct would comprise 4 Gs “in the middle” of  a 20 nucleotide conjugate.  Please note that the phrase “the middle of the sequence” is defined at specification page 3, lines 25-30 as referring to nucleotides located distant from each terminal nucleotide of the sequence by at least 25% of the total number of nucleotides the sequence.  Thus claims, 7 and 10 were prima facie obvious.
With regard to claims 8 and 9, Irvine taught that a potassium-containing buffer can be used to stabilize the G-quadruplexes and micelles (paragraph 124), however, Irvine also exemplified the use of a buffer containing both potassium and Mg ion (see paragraph 283).  Thus it would have been obvious to have use the divalent cation Mg2+ in the compositions of Irvine and to thereby coordinate the G-quadruplexes.  Absent evidence to the contrary, some fraction of the G-quadruplexes in a solution containing both K and Mg ions would be coordinated with Mg ions. 
With regard to claim 11, Irvine taught that the compositions could comprise a hydrophobic adjuvant such as a lipid, a polyoxypropylene-containing polymer (see paragraph 161), or a pyrene dye (paragraph 270).
With regard to claims 19 and 20, the compositions of Irving may be formulated in a vehicle or an implant (paragraphs 131 and 135.
Thus the invention as a whole was prima facie obvious. 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.